73 F.3d 376NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Theos WARREN, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 95-3461.
United States Court of Appeals, Federal Circuit.
Oct. 30, 1995.

Before ARCHER, Chief Judge, RICH and NEWMAN, Circuit Judges.
ORDER
PAULINE NEWMAN, Circuit Judge.


1
On October 13, 1995 counsel for the government moved that this case be remanded to the Merit Systems Protection Board, advising that petitioner opposed the request.  Petitioner has not filed a formal opposition.


2
We are persuaded that good cause has been shown, and that remand is appropriate for the purpose of ascertaining the correct beneficiary of the death benefit, in accordance with law.


3
In the interest of expedition, the court retains jurisdiction of the appeal.

Accordingly, IT IS ORDERED THAT:

4
1. The case is remanded to the Merit Systems Protection Board.


5
2. Counsel for the government shall advise the court of the status of the case within sixty days of the date of this Order.